DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on April 13, 2022. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.

Claims 1 and 6 are amended; claims 5 and 10 are canceled; and claims 1-4, 6-9, and 11-13 are pending and have been considered below.


Claim Objections
The objection of claim 1 is withdrawn pursuant to Applicant amendment.



Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2, 6-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 2018/01011297) in view of Huang et al. (U.S. 2014/0115690).
With regard to claim 1, Yang teaches a method for unlocking a screen of a terminal device (Figs. 5a-5D; Fig. 5W; [0013] The method includes displaying a plurality of notifications on a lock screen while the device is in a locked state; [0332]) comprising a touch and display chip ([0002] touch-sensitive surfaces; [0007]; [0057]; [0366]), wherein the method is used on the touch and display chip ([0007]) and comprises: 
 	when the terminal device is in a dormant state ([0282] Specifically, the long version and the short version of the notification exist outside of the application, and can provide user interaction and data input and output functions while the application is completely dormant or inactive; [0332]), displaying a screen unlocking interface on the screen if touch information is detected on the screen ([0332] the device detects (1204) an authentication input to unlock the device (e.g., the authentication input may be a fingerprint input on a touch-sensitive button or a dedicated area on a touch-sensitive display or device casing, or a authentication gesture on the touch-sensitive display or device casing), as shown in FIG. 5JJJ.  In some embodiments, the authentication input is detected when the device is in a dormant state (e.g., after the device has fallen asleep while displaying the plurality of notifications and has ceased to display the plurality of notifications on the lock screen)…);
 	acquiring unlocking information for unlocking the screen via the screen unlocking interface (Fig. 5JJJ; [0013]; [0020] detect an authentication input to unlock the device; [0332] an authentication input to unlock the device); and 
 	unlocking the screen when the unlocking information is consistent with corresponding verification information ([0013] The method includes displaying a plurality of notifications on a lock screen while the device is in a locked state; detecting an authentication input to unlock the device; in response to detecting the authentication input to unlock the device, verifying the authentication input; unlocking the device in accordance with successful verification of the authentication input; [0333] In response to detecting the authentication input to unlock the device, the device verifies (1206) the authentication input.  The device unlocks (1208) the device in accordance with successful verification of the authentication input); and
 	controlling a system on chip ([0057] In some embodiments, peripherals interface 118, CPU(s) 120, and memory controller 122 are, optionally, implemented on a single chip, such as chip 104; [0149] Communication buses 320 optionally include circuitry (sometimes called a chipset) that interconnects and controls communications between system components; [0366] general purpose processors (e.g., as described above with respect to FIGS. 1A and 3) or application specific chips) be activated to control the terminal device to enter the waking state from the dormant state when the screen is unlocked ([0256] a user input to activate the device from a dormant state and, in response to receiving the user input to activate the device from the dormant state, the device displays the updated first notification or concurrently displays the first and second notifications in accordance with whether the second communication and the first communication are received from the same sender; [0257]; [0332] the device detects (1204) an authentication input to unlock the device (e.g., the authentication input may be a fingerprint input on a touch-sensitive button or a dedicated area on a touch-sensitive display or device casing, or a authentication gesture on the touch-sensitive display or device casing), as shown in FIG. 5JJJ.  In some embodiments, the authentication input is detected when the device is in a dormant state (e.g., after the device has fallen asleep while displaying the plurality of notifications and has ceased to display the plurality of notifications on the lock screen); [0355] In some embodiments, the processing unit 1406 is further configured to: after receiving the second communication, receive a user input to activate the device from a dormant state (e.g., with data receiving unit 1408), and in response to receiving the user input to activate the device from the dormant state, enable for display the updated first notification or enable for concurrent display (e.g., with display enablement unit 1410), the first and second notifications in accordance with whether the second communication and the first communication are received from the same sender (e.g., determined with communication comparison unit 1414)). However, Yang does not teach:
- 	wherein the screen unlocking interface comprises a numeric keyboard which is variable, and numbers in the numeric keyboard consist essentially of a part of numbers in password and other numbers apart from the password
Huang teaches an electronic device and method for releasing a screen locked state ([abstract]; [0001]). Huang also teaches wherein the screen unlocking interface comprises a numeric keyboard which is variable (Figs. 5A-7, 11), and numbers in the numeric keyboard consist essentially of a part of numbers in password ([0026] In an embodiment, the operating unit 21 is coupled to the touch screen 1 and defines on the touch screen 1 a prompt area 11 and a signal input area 12 adjacent to the prompt area 11; [0028] a plurality of randomly arranged prompt objects 111 in the prompt area 11. This represents that a plurality of randomly arranged prompt objects 111 is displayed in the prompt area 11 of the GUI.  In some embodiments, the prompt objects 111 may be selected from a group consisting of symbols, numerals, letters, texts and combinations thereof. For example, the randomly arranged prompt objects may be a group consisting of numerals, e.g., 235698, a group consisting of letters, e.g., asdfzxcv, or a group consisting of symbols, numerals and letters, e.g., @52ak&, and the present disclosure is not limited thereto) and other numbers apart from the password ([0031] the operating unit 21 moves the indication object 121 according to the touch track signal to indicate other prompt objects 111; [0037] The number of the fields 112 is equal to the number of the prompt objects 111, and the number of the fields 112 is greater than or equal to the number of prompt objects 111 set in the preset arrangement order 211; [0042] …the operating unit 21 causes the display unit 22 to display the number of digits displayed that is decided by the user; [0058] Instruction 370: "When the order of acquiring the prompt objects does not satisfy the preset arrangement order, maintain the screen locked state of the electronic device"). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified a terminal device in a dormant state as taught by Yang, to have a numeric keyboard for unlocking a device as taught by Huang, to have achieved an electronic device and method for releasing a screen locked state.

With regard to claim 2, the limitations are addressed above and Yang teaches wherein the unlocking information comprises one or much of the following information: 
 	gesture information, password information and fingerprint information ([0332] The device detects (1204) an authentication input to unlock the device (e.g., the authentication input may be a fingerprint input on a touch-sensitive button or a dedicated area on a touch-sensitive display or device casing, or a authentication gesture on the touch-sensitive display or device casing), as shown in FIG. 5JJJ; [0064]).

With regard to claim 6, the apparatus claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale. 

With regard to claim 7, the apparatus claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale. 

With regard to claim 11, Yang teaches a terminal device ([abstract]), comprising a touch and display chip ([0002] touch-sensitive surfaces; [0007]; [0057]; [0366]), wherein the touch and display chip is used to execute the method as claimed in claim 1.

With regard to claim 12, Yang teaches an apparatus for unlocking a screen of a terminal device (Figs. 5a-5D; Fig. 5W; [0013] The method includes displaying a plurality of notifications on a lock screen while the device is in a locked state; [0332]), comprising:  
     a processor (Fig. 1A, processor 120); and 
     a memory for storing executable instruction of the processor (Fig.1A, memory 102; [0007] the device has a graphical user interface (GUI), one or more processors, memory and one or more modules, programs or sets of instructions stored in the memory for performing multiple functions), wherein the processor is configured to:
 	execute the instruction to realize the method as claimed in claim 1.

With regard to claim 13, Yang teaches a non-volatile computer readable storage medium storing a computer program instruction (Fig. 1A), wherein the computer program instruction is configured to realize the method as claimed in claim 1, when the computer program is executed by a processor (Fig. 1A, processor 120; [0007]).





 	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 2018/0101297) in view of Huang et al. (U.S. 2014/0115690) and further in view of McRae et al. (U.S. 2013/0080960).
With regard to claim 3, the limitations are addressed above and Yang teaches wherein the screen unlocking interface comprises content for acquiring the unlocking information (Fig. 5JJJ; [0013]; [0020] detect an authentication input to unlock the device; [0332] an authentication input to unlock the device); wherein step of displaying the screen unlocking interface on the screen comprises: displaying the content for acquiring the unlocking information (Fig. 5JJJ; [0013]; [0020] detect an authentication input to unlock the device; [0332] an authentication input to unlock the device). However, Yang does not specifically teach:
- 	in any area on the screen
McRae teaches an unlock system for a computing mechanism [abstract]. McRae also teaches displaying the content for acquiring the unlocking information in any area of the screen (Figs. 3-5; Fig. 7; [abstract]; [0007]; [0013] When the user touches the screen in any of those unlock regions, such as shown as 300 in the FIG. 3, this causes an unlock line 305 to appear at that location. The user can invoke and drag the unlock bar from the edge originally touched by the user's finger or pointing device to the opposite edge of the display screen at which point the display screen will display the image prior to the display screen being locked and the unlock method is complete; [claim 1] said program running an unlocking program which includes a moving unlock bar across an area of said screen). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the unlocking system taught by Yang and a numeric keyboard for unlocking a device as taught by Huang, to have added the lock screen taught by McRae, to have achieved an electronic device with a touch-sensitive surface to provide a lock screen allowing an unlock action to occur on any part of the screen.

With regard to claim 8, the limitations are addressed above and Yang teaches wherein the screen unlocking interface comprises content for acquiring the unlocking information (Fig. 5JJJ; [0013]; [0020] detect an authentication input to unlock the device; [0332] an authentication input to unlock the device); wherein the display control module comprises a first display control unit (Fig. 1A, display controller 156; [0060]), configured to display the content for acquiring the unlocking information (Fig. 5JJJ; [0013]; [0020] detect an authentication input to unlock the device; [0332] an authentication input to unlock the device). However, Yang does not specifically teach:
- 	in any area on the screen
McRae teaches an unlock system for a computing mechanism [abstract]. McRae also teaches displaying the content for acquiring the unlocking information in any area of the screen (Figs. 3-5; Fig. 7; [abstract]; [0007]; [0013] When the user touches the screen in any of those unlock regions, such as shown as 300 in the FIG. 3, this causes an unlock line 305 to appear at that location. The user can invoke and drag the unlock bar from the edge originally touched by the user's finger or pointing device to the opposite edge of the display screen at which point the display screen will display the image prior to the display screen being locked and the unlock method is complete; [claim 1] said program running an unlocking program which includes a moving unlock bar across an area of said screen). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the unlocking system taught by Yang and a numeric keyboard for unlocking a device as taught by Huang, to have added the lock screen taught by McRae, to have achieved an electronic device with a touch-sensitive surface to provide a lock screen allowing an unlock action to occur on any part of the screen.




 	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 2018/0101297) in view of Huang et al. (U.S. 2014/0115690) and further in view of Miller et al. (U.S. 2015/0372810).
With regard to claim 4, the limitations are addressed above and Yang teaches displaying the screen unlocking interface on the screen ([0332] the device detects (1204) an authentication input to unlock the device (e.g., the authentication input may be a fingerprint input on a touch-sensitive button or a dedicated area on a touch-sensitive display or device casing, or a authentication gesture on the touch-sensitive display or device casing), as shown in FIG. 5JJJ.  In some embodiments, the authentication input is detected when the device is in a dormant state (e.g., after the device has fallen asleep while displaying the plurality of notifications and has ceased to display the plurality of notifications on the lock screen)…). Yang also teaches examples of other applications that are stored in memory including encryption [0100]. However, Yang does not specifically teach: 
- 	acquiring an encryption level of the terminal device; and 
- 	displaying the screen unlocking interface on the screen according to the encryption level
Miller teaches a system and method for providing a gesture-based password entry to unlock an encrypted device [abstract]. Miller also teaches acquiring an encryption level of the terminal device (Figs. 1-2; [abstract] The gesture input may be converted to gesture data which may be hashed using a hashing algorithm to obtain a table key. A table including a master key may be encrypted using the table key. The master key may include a key for decrypting a primary storage that is at least partially encrypted. A second gesture input may be received. The second gesture input may be an input from a user to the gesture interface. The second gesture input may be converted to second gesture data which may be hashed using the hashing algorithm to obtain a key equivalent to the table key; [0024]; [0033] FIG. 3 shows an example visualization for gesture-based password entry to unlock an encrypted device according to an implementation of the disclosed subject matter. A gesture interface display 300 may be displayed on the gesture interface 110, which may be, for example, a touchscreen, of the computing device 100); and displaying the screen unlocking interface on the screen according to the encryption level (Fig. 3; [0011] FIG. 3 shows an example visualization for gesture-based password entry to unlock an encrypted device according to an implementation of the disclosed subject matter; [0033] FIG. 3 shows an example visualization for gesture-based password entry to unlock an encrypted device according to an implementation of the disclosed subject matter. A gesture interface display 300 may be displayed on the gesture interface 110, which may be, for example, a touchscreen, of the computing device 100; [0035] The key a4fcdcbd83d08f3272dff7d31528f07c may be used as the table key to encrypt the table 135, for example, if the primary storage 140 is being initially encrypted and the master key 137 has been stored in the table 135, or if the gesture-based password is being changed by a user who already has entered the current gesture-based password). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the unlocking system taught by Yang and a numeric keyboard for unlocking a device as taught by Huang, to have added the encrypted system and method as taught by Miller, to have achieved a system and method for gesture-based password entry to unlock an encrypted device.

With regard to claim 9, the limitations are addressed above. However, Yang does not specifically teach: 
- 	an encryption level acquisition unit, configured to acquire an encryption level of the terminal device; and 
- 	a second display control unit, configured to display the screen unlocking interface on the screen according to the encryption level
Miller teaches a system and method for providing a gesture-based password entry to unlock an encrypted device [abstract]. Miller also teaches an encryption level acquisition unit, configured to acquire an encryption level of the terminal device (Figs. 1-2; [abstract] The gesture input may be converted to gesture data which may be hashed using a hashing algorithm to obtain a table key. A table including a master key may be encrypted using the table key. The master key may include a key for decrypting a primary storage that is at least partially encrypted. A second gesture input may be received. The second gesture input may be an input from a user to the gesture interface. The second gesture input may be converted to second gesture data which may be hashed using the hashing algorithm to obtain a key equivalent to the table key; [0024]; [0033] FIG. 3 shows an example visualization for gesture-based password entry to unlock an encrypted device according to an implementation of the disclosed subject matter. A gesture interface display 300 may be displayed on the gesture interface 110, which may be, for example, a touchscreen, of the computing device 100); and a second display control unit (Figs. 1-2; [0022] a second, secure operating system for the computing device; ), configured to display the screen unlocking interface on the screen according to the encryption level (Fig. 3; [0011] FIG. 3 shows an example visualization for gesture-based password entry to unlock an encrypted device according to an implementation of the disclosed subject matter; [0033] FIG. 3 shows an example visualization for gesture-based password entry to unlock an encrypted device according to an implementation of the disclosed subject matter. A gesture interface display 300 may be displayed on the gesture interface 110, which may be, for example, a touchscreen, of the computing device 100; [0035] The key a4fcdcbd83d08f3272dff7d31528f07c may be used as the table key to encrypt the table 135, for example, if the primary storage 140 is being initially encrypted and the master key 137 has been stored in the table 135, or if the gesture-based password is being changed by a user who already has entered the current gesture-based password). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the unlocking system taught by Yang and a numeric keyboard for unlocking a device as taught by Huang, to have added the encrypted system and method as taught by Miller, to have achieved a system and method for gesture-based password entry to unlock an encrypted device.




Response to Arguments
 	Applicant's arguments filed 4-13-2022 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the references do not teach information about how to unlock the screen by a part of numbers in password.
 
Examiner respectfully disagrees with Applicant:
The Yang reference teaches a method for unlocking a screen of a terminal device (Figs. 5A-5D; Fig. 5W; [0013] The method includes displaying a plurality of notifications on a lock screen while the device is in a locked state; [0332]) comprising a touch and display chip ([0002] touch-sensitive surfaces; [0007] In some embodiments, the device has a touchpad.  In some embodiments, the device has a touch-sensitive display (also known as a "touch screen" or "touch-screen display"); [0057] In some embodiments, peripherals interface 118, CPU(s) 120, and memory controller 122 are, optionally, implemented on a single chip, such as chip 104. In some other embodiments, they are, optionally, implemented on separate chips; [0366] application specific chips). Yang teaches a device that is in a dormant state ([0332] the authentication input is detected when the device is in a dormant state (e.g., after the device has fallen asleep while displaying the plurality of notifications and has ceased to display the plurality of notifications on the lock screen), and the authentication input (e.g., the fingerprint input) may be part of a waking input (e.g., a press input on button with a fingerprint sensor) to wake up the device from the dormant state; [0282] Specifically, the long version and the short version of the notification exist outside of the application, and can provide user interaction and data input and output functions while the application is completely dormant or inactive) when displaying a screen unlocking interface if it detects touch information on the screen ([0332] the device detects (1204) an authentication input to unlock the device (e.g., the authentication input may be a fingerprint input on a touch-sensitive button or a dedicated area on a touch-sensitive display or device casing, or a authentication gesture on the touch-sensitive display or device casing), as shown in FIG. 5JJJ.  In some embodiments, the authentication input is detected when the device is in a dormant state (e.g., after the device has fallen asleep while displaying the plurality of notifications and has ceased to display the plurality of notifications on the lock screen)). Also Yang teaches unlocking the screen when unlocking information is consistent with corresponding verification information ([0013] The method includes displaying a plurality of notifications on a lock screen while the device is in a locked state; detecting an authentication input to unlock the device; in response to detecting the authentication input to unlock the device, verifying the authentication input; unlocking the device in accordance with successful verification of the authentication input; [0333] In response to detecting the authentication input to unlock the device, the device verifies (1206) the authentication input.  The device unlocks (1208) the device in accordance with successful verification of the authentication input). Furthermore, the Yang reference teaches the device to enter the waking state from the dormant state when the screen is unlocked ([0256] a user input to activate the device from a dormant state and, in response to receiving the user input to activate the device from the dormant state, the device displays the updated first notification or concurrently displays the first and second notifications in accordance with whether the second communication and the first communication are received from the same sender; [0257]; [0332] the device detects (1204) an authentication input to unlock the device (e.g., the authentication input may be a fingerprint input on a touch-sensitive button or a dedicated area on a touch-sensitive display or device casing, or a authentication gesture on the touch-sensitive display or device casing), as shown in FIG. 5JJJ.  In some embodiments, the authentication input is detected when the device is in a dormant state (e.g., after the device has fallen asleep while displaying the plurality of notifications and has ceased to display the plurality of notifications on the lock screen); [0355] In some embodiments, the processing unit 1406 is further configured to: after receiving the second communication, receive a user input to activate the device from a dormant state (e.g., with data receiving unit 1408), and in response to receiving the user input to activate the device from the dormant state, enable for display the updated first notification or enable for concurrent display (e.g., with display enablement unit 1410), the first and second notifications in accordance with whether the second communication and the first communication are received from the same sender (e.g., determined with communication comparison unit 1414)). However, Yang does not particularly teach the screen unlocking interface comprises a numeric keyboard which is variable, and numbers in the numeric keyboard consist essentially of a part of numbers in password and other numbers apart from the password. The Huang reference was incorporated as it teaches an electronic device and method for releasing a screen locked state [abstract]. Huang teaches a method of releasing a screen locked state and comprising a numeric keyboard which is variable (Figs. 5A-7, prompt area 11) which includes defines a prompt area and a signal input area on a touch screen [abstract]. Huang also teaches numbers in the numeric keyboard which is a part of numbers in the password ([0026] In an embodiment, the operating unit 21 is coupled to the touch screen 1 and defines on the touch screen 1 a prompt area 11 and a signal input area 12 adjacent to the prompt area 11; [0028] a plurality of randomly arranged prompt objects 111 in the prompt area 11. This represents that a plurality of randomly arranged prompt objects 111 is displayed in the prompt area 11 of the GUI.  In some embodiments, the prompt objects 111 may be selected from a group consisting of symbols, numerals, letters, texts and combinations thereof. For example, the randomly arranged prompt objects may be a group consisting of numerals, e.g., 235698, a group consisting of letters, e.g., asdfzxcv, or a group consisting of symbols, numerals and letters, e.g., @52ak&, and the present disclosure is not limited thereto). Furthermore, the password combinations mentioned by Huang may consist of other numbers which may be longer than the preset password ([0031] the operating unit 21 moves the indication object 121 according to the touch track signal to indicate other prompt objects 111; [0037] The number of the fields 112 is equal to the number of the prompt objects 111, and the number of the fields 112 is greater than or equal to the number of prompt objects 111 set in the preset arrangement order 211; [0042] …the operating unit 21 causes the display unit 22 to display the number of digits displayed that is decided by the user; [0058] Instruction 370: "When the order of acquiring the prompt objects does not satisfy the preset arrangement order, maintain the screen locked state of the electronic device"). The number of digits decided by the user as taught in the Huang reference and/or the preset arrangement order being greater than the prompt, informs that the password could be longer than the preset password or that the user may enter more letters/numbers than the preset password. As such, the Examiner asserts that the combination of the Yang and Huang references teach the limitations of the claim and the Huang reference

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171